Citation Nr: 1747595	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  11-21 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for allergies.

2. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from March 1995 to November 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In June 2016, the Board remanded this claim for a VA medical examination and outstanding records.  

The Board notes that in an April 2017 rating decision the AOJ granted service connection for post-traumatic stress disorder (PTSD) with bipolar disorder and major depressive disorder with intermittent explosive disorder.  As the April 2017 decision represents a full grant of the benefits sought with respect to that issue, this matter is not before the Board for consideration.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1. The Veteran's current allergy condition manifested during his period of active service.

2. The Veteran has no current diagnosis of bilateral hearing loss for VA purposes.





CONCLUSION OF LAW

1. The criteria for service connection for allergies have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. § 3.303 (2016).

2. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the service treatment and VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

After the claim was received, in a June 2008 letter, the RO advised the claimant of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).  VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2015) and 38 C.F.R. § 3.159(c) (2016).  As to the duty to assist, the Board finds that all identified and available service treatment records and post-service medical records have been associated with the claims file.

The Board previously remanded this claim in June 2016 for a VA medical examination and outstanding records.  In accordance with the remand instructions, records from Erie VA Medical Center were associated with the claims file in September 2016.  Social Security disability records were associated with the record in April 2017.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran was scheduled to receive a VA examination in conjunction with the claims.  Unfortunately, the Veteran failed to report to the examinations, and neither he nor his representative provided good cause for his failure to report.  As such, his claims will be rated based on the evidence of record.  38 C.F.R. § 3.655.

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2016).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

II. Legal Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain chronic disabilities, including sensorineural hearing loss, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013).  Continuity of symptomatology requires the chronic disease to have manifested in service.  38 C.F.R. § 3.303(b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.  

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. §5107(b).

A. Allergies

The Veteran has contended that he developed allergies in service and that his condition has persisted since that time.  Applying the facts in this case to the applicable legal criteria, the Board finds that service connection for allergies is warranted.

In the Veteran's December 1994 report of medical history on entrance into service, he denied a history of allergies.  The Veteran's service treatment records show that he sought treatment in April 2002 for symptoms such as nasal congestion, sneezing, and cough.  He was diagnosed as having allergic rhinitis.  The Veteran was treated in March 2003 for symptoms such as runny nose, congestion, productive cough with yellow sputum, and wheezing.  In a February 2006 report of medical history, it was noted the Veteran had breathing problems and sinusitis.  His November 2006 medical evaluation board examination noted sinusitis, asthma, and breathing problems related to exercise, weather, and pollen.


At a post-service VA general medical examination in August 2010, the Veteran reported that he continued to suffer from allergy symptoms including coughing and congestion.  The examiner diagnosed him as having seasonal allergies.  The Veteran was prescribed Loratadine for treatment.  Subsequent VA clinical records show continued notations of allergic rhinitis and allergies to dust for which Cetirizine has since been prescribed.  See September 2016 Erie VAMC treatment note.

The Veteran was afforded a VA general examination in August 2008.  The VA examiner noted the Veteran had an animal allergy for which he takes over the counter medications.  The Veteran stated in the summer and fall he sneezes, coughs, and has a runny nose.  In March 2010, a TBI VA examiner noted the Veteran has allergies and congestion caused by heat.  

These opinions do not take into account the Veteran's consistent treatment for allergies following his separation from service.  Furthermore, the VA examination reports are inadequate as there is no opinion concerning a possible nexus between the Veteran's current allergies and service.

The Veteran has asserted his allergies began during active service and continues to present day.  The Veteran is competent to testify to such lay observable symptomatology, and there is no evidence that these statements are not credible.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As set forth above, the Veteran's service treatment records clearly document that his allergic rhinitis/allergies were first identified during his period of active duty.  Treatment records showing the Veteran remains under continuous treatment for continuous symptoms of allergic rhinitis/allergies since service.

The Board finds that the evidence in this case is in relative equipoise.  Under the benefit of the doubt standard established by Congress, when the evidence is in relative equipoise, the law dictates the Veteran prevails.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


B. Bilateral Hearing Loss

The Veteran seeks service connection for bilateral hearing loss, which he asserts was caused by in-service noise exposure.  Service personnel records reflect that the Veteran served in Communications in the Army.

For VA compensation purposes, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board initially reviews the evidence to determine if the Veteran has a current diagnosis of bilateral hearing loss under 38 C.F.R. § 3.385.  The Veteran was afforded an audiology examination at Erie VAMC in August 2007.  Upon examination, the pure tone thresholds in his right ear were 20, 20, 10, 20, and 20 decibels, at 500, 1000, 2000, 3000 and 4000 Hz respectively.  The pure tone thresholds in his left ear were 25, 25, 25, 25, and 20 decibels, at 500, 1000, 2000, 3000 and 4000 Hz respectively.  Speech recognition scores were 100 percent and 92 percent for the right and left ears, respectively.  

The Veteran was afforded an audiological examination in March 2010.  The audiological examination results do not establish current hearing loss for the Veteran as defined by 38 C.F.R. § 3.385.  Upon examination, the pure tone thresholds in his right ear were 10, 15, 15, 20, and 25 decibels, at 500, 1000, 2000, 3000 and 4000 Hz respectively.  The pure tone thresholds in his left ear were 15, 15, 15, 20, and 20 decibels, at 500, 1000, 2000, 3000 and 4000 Hz respectively.  Maryland CNC speech recognition scores were 94 percent for both ears.  The audiologist noted word recognition was excellent bilaterally.  

As noted, following the Board's June 2016 remand, the Veteran was scheduled to undergo a VA audiology examination in February 2017 for purposes of determining  whether any hearing loss may be present.  The Veteran failed to report to the examination.  See February 2017 Compensation and Pension Exam Inquiry.  When a veteran fails to report for a VA examination in connection with a claim for service connection, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655.

A threshold for establishing service connection for a claimed condition is the presence of a current disability.  Although the Veteran's August 2007 speech audiometry was 92 percent in the left ear, there is no indication that this figure was based on the Maryland CNC Test.  Moreover, on the most current examination in 2010, as noted above, speech recognition in the left ear was 94 percent, which is within normal limits.

Neither the Veteran nor his representative have presented or identified valid audiometric testing results that meet the requirements of hearing loss for VA compensation purposes.  In light of the evidence, the Board finds the Veteran does not have current hearing loss for the entire pendency of the claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).  In the absence of proof of a present disability, there can be no valid claim for service connection for his bilateral hearing loss.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Based on the foregoing, the Board finds that, as audiological testing conducted both prior to and during the pendency of the Veteran's claim fails to reveal bilateral hearing loss as defined by VA; service connection for such disorder is not warranted.  In this regard, the foregoing evidence does not demonstrate that the Veteran's auditory thresholds are at least 40 decibels for any frequency, or at least 26 decibels for three frequencies.  Additionally, the Veteran's speech recognition scores using the Maryland CNC Test were not less than 94 percent.  Therefore, the Board finds that the foregoing evidence does not reveal bilateral hearing loss as defined by VA regulations.

The Board has considered the Veteran's assertions that he currently has bilateral hearing loss.  As a layperson, he is competent to report matters within his personal knowledge, such as his in-service noise exposure and/or his current difficulty hearing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, a diagnosis of bilateral hearing loss meeting VA's definition is not the type of condition that may be rendered by a layperson, as audiological testing is needed to properly assess and diagnose a bilateral hearing loss disability for VA purposes.  Davidson v. Shinseki, 81 F.3d 1313 (Fed. Cir. 2009); Jandreau, supra; Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  In the instant case, there is no indication that the Veteran is competent to address the nature of his alleged bilateral hearing loss as he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis.  Specifically, nothing in the record demonstrates that the Veteran has received any special training or acquired any medical expertise in evaluating hearing loss.  King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).  Accordingly, the Veteran's statements concerning a diagnosis of bilateral hearing loss are afforded no probative weight.

Since there is no evidence the Veteran currently has hearing loss that meets the definition of a disability for VA purposes, service connection for bilateral hearing loss must be denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  See Gilbert, 1 Vet. App. at 53.


ORDER

1. Entitlement to service connection for allergies is granted.

2. Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


